      Case 5:19-cv-01400-SP Document 22 Filed 05/14/20 Page 1 of 2 Page ID #:686


 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
 3   Assistant United States Attorney
     Chief, Civil Division
 4
     CEDINA M. KIM
 5   Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
     PAUL SACHELARI, CSBN 230082
 7   Special Assistant United States Attorney
 8         Social Security Administration
           160 Spear St., Suite 800
 9         San Francisco, CA 94105
                                                                           JS-6
10         Telephone: (415) 977-8933
           Facsimile: (415) 744-0134
11
           Email: paul.sachelari@ssa.gov
12   Attorneys for Defendant
13                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
14
                                     EASTERN DIVISION
15
     MARIAGUADALUPE AVILA                     ) No. 5:19-cv-01400-SP
16                                            )
     SERRANO,                                 ) JUDGMENT OF REMAND
17                                            )
                                              )
18         Plaintiff,                         )
                                              )
19             v.                             )
                                              )
20   ANDREW SAUL,                             )
     Commissioner of Social Security,         )
21                                            )
           Defendant.                         )
22                                            )
23
24         The Court having approved the parties’ Stipulation to Voluntary Remand
25   Pursuant to Sentence 4 of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation
26   of Remand”) lodged concurrent with the lodging of the within Judgment of Remand,
27
28
      Case 5:19-cv-01400-SP Document 22 Filed 05/14/20 Page 2 of 2 Page ID #:687


 1         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-
 2   captioned action is remanded to the Commissioner of Social Security for further
 3   proceedings consistent with the Stipulation of Remand.
 4
 5
 6   DATED: May 14, 2020
                                          HON. SHERI PYM
 7                                        UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
